DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 5–7, 9, and 13 are objected to because of the following informalities:
Claim 5, line 3, should have a comma placed after “cup wall.”
In each of claims 7 and 9 on the last two lines, the word “either” should be placed after “each hole,” and the last “it” should be struck.
Claim 13 recites “a base,” but this limitation already has antecedent basis from claim 1 (ln. 3), and so the definite article should be used in this claim.
Claim 6 is objected to due to dependency upon an objected-to claim.

Claim Rejections — 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1–16 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
The preamble of claim 1 recites that the claim is directed to “a container.” The claim then later provides for “a non-deformable cup” (ln. 3). The limitations render the claim indefinite because, based on the claim and disclosure, it very much appears that the container and cup are the same element. Applicant may either amend the claim, or correct the Office’s perception by argument.
Claim 4 recites, “when the cup (10) is used to heat rice,” followed by other details. The limitation renders the claim indefinite because it’s unclear if Applicant is intending that this limitation be treated as a contingent limitation, i.e. “when the cup is used to heat rice” means that the cup may not be used to heat rice, and therefore the claim limitations may be disregarded (see MPEP § 2111.04.II.); or if Applicant is expecting that the claim be understood to require the ratio limitation of the claim regardless. Applicant may amend the claim to recite, for example, “wherein the cup is used to heat rice, and the ratio . . . .”
Regarding claims 5 and 16, the phrase “such as” renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention. See MPEP § 2173.05(d).
Claims 2, 3, and 7–15 are rejected due to dependency upon a rejected claim.

Claim Rejections — 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1–3, 5–9, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Murakami et al. (WO 2017/094244 A1) in view of Suk (KR (19)96-0002818 Y1).
Claim 1: Murakami discloses a container (41) for heat treatment of foodstuff in a liquid in a pot (1), comprising:
a non-deformable cup (41) with a base and cup wall (see fig. 1), wherein the cup wall comprises:
through-going holes (15, 15a, 15b) for free flow of liquid into and out of the inner volume of the cup; and
at least one first set of marks identified as A1, A2, A3, and A4 (L1–L4); where
the at least one first set of marks is to indicate levels for predetermined volumes of a foodstuff in the cup (MPEP § 2114; these marks would be capable of performing the claimed function).
Murakami does not disclose
at least one second set of marks identified as B1, B2, B3, and B4, where the at least first set of marks is disposed on a lower part of the cup wall, the at least one second set of marks is disposed above the at least one first set of marks, wherein each of the at least one second set of marks B1, B2, B3, and B4 indicates an in-cup level of added liquid required for the heat treatment of the volume of the foodstuff indicated by each of the at least one first set of marks Al, A2, A3, and A4, respectively, wherein ratios of the volumes of the foodstuff represented by the at least one first set of marks to volumes of the liquid represented by the at least one second set of marks, defined respectively as A1/B 1, A2/B2, A3/B3, and A4/B4, are predetermined based on the type of foodstuff that is to be heat-treated.
However, Suk discloses a similar apparatus with a first set of marks (3) and a second set of marks (4), the first set of marks being disposed on a lower part of a cup wall (see figs. 2 and 3), the second set of marks being disposed above the first set of marks (ibid.), wherein each of the at least one second set of marks indicates an in-cup level of added liquid required for the heat treatment of the volume of foodstuff indicated by the first set of marks, respectively (water level display 4), wherein ratios of the volumes of the foodstuff represented by the first set of marks to volumes of the liquid represented by the second set of marks are predetermined based on the type of foodstuff that is to be heat-treated (“wheat grain,” “rice”).
It would have been obvious to one of ordinary skill in the art to employ different holes as marks in Murakami to accomplish the functions of the first and second set of marks taught by Suk to allow a user to use the container as a filling guide for the amount of both the foodstuff and the liquid.
Claim 2: Modified as per claim 1 above, Suk discloses
that the individual marks A1, A2, A3, and A4 of the at least one first set of marks are mutually spaced apart on the cup wall, so that a first mark Al of the at least one first set of marks indicates the level of one normal serving of the foodstuff in the cup, a second mark A2 of the at least one first set of marks indicates the level of two normal servings of the foodstuff in the cup, a third mark A3 of the at least one first set of marks indicates the level of three normal servings of the foodstuff in the cup, and a fourth mark A4 of the at least one first set of marks indicates the level of four normal servings of the foodstuff in the cup; and wherein the individual marks B1, B2, B3, and B4 of the at least one second set of marks are mutually spaced apart on the cup wall, so that a first mark B1 of the at least one second set of marks indicates the required liquid level for heat treatment of one normal serving of the foodstuff in the cup, a second mark B2 of the at least one second set of marks indicates the required liquid level for heat treatment of two normal servings of the foodstuff in the cup, a third mark B3 of the at least one second set of marks indicates the required liquid level for heat treatment of three normal servings of the foodstuff in the cup, and a fourth mark B4 of the at least one second set of marks indicates the required liquid level for heat treatment of four normal servings of the foodstuff in the cup
(see figs. 2 and 3 clearly showing even spaces between the marks, which will correspond to the number of servings shown in fig. 2, with the ratios also clearly demonstrated in fig. 2).
Claim 3: Modified as per claim 1 above, Suk discloses that the ratios A1/B1, A2/B2, A3/B3, and A4/B4 have the same constant value so that Al/B1=A2/B2=A3/B3=A4/B4, wherein the constant value is predetermined based on the type of foodstuff that is to be heat-treated (ascertainable from fig. 2).
Claim 5: Murakami modified by Suk discloses that the at least one first set of marks and the at least one second set of marks are formed by sets of holes through the cup wall (Murakami: L1–L5).
Claim 6: Murakami discloses that the at least one first set of marks comprises a plurality of first sets of marks (see 15a at L1–L5 in fig. 22); wherein
each first set of marks of the plurality of first sets of marks is formed by a first set of holes disposed through and mutually spaced apart along the cup wall (ibid.), so that;
each first mark Al of each first set of marks comprises at least one hole and indicates the level of one normal serving of the foodstuff in the cup, each second mark A2 of each first set of marks comprises at least one hole and indicates the level of two normal servings of the foodstuff in the cup, each third mark A3 of each first set of marks comprises at least one hole and indicates the level of three normal servings of the foodstuff in the cup, and-each fourth mark A4 of each first set of marks comprises at least one hole and indicates the level of four normal servings of the foodstuff in the cup (ascertainable from fig. 22).
Claim 7: Murakami discloses
that each first mark Al of each first set of marks comprises one hole; 4U.S. Serial No. 16/624,815PATENTeach second mark A2 of each first set of marks comprises two holes; each third mark A3 of each first set of marks comprises three holes; and each fourth mark A4 of each first set of marks comprises four holes (clearly ascertainable from fig. 19A); wherein
each hole has a circular, triangular, square, oval or teardrop-shaped cross-section, or it is in the form of an elongated slit (fig. 19A and others show a circular cross-section).
Commentary: The Office is understandably taking a broad view of the number of holes for each mark, but given that Applicant’s own disclosure appears to show other holes in the lower part of the cup that are not, but could be, considers marks themselves, the Office finds that a broad view is reasonable.
Claim 8: Murakami modified by Suk discloses that the at least one second set of marks comprises a plurality of second sets of marks (the second set of marks of Suk may adopt an arrangement like the marks of Murakami, just as Murakami’s first set of marks); wherein
each second set of marks of the plurality of second sets of marks is formed by a second set of holes disposed through and mutually spaced apart along the cup wall (ibid.; Murakami: fig. 22), so that;
each first mark B 1 of each second set of marks comprises at least one hole and indicates the required liquid level for heat treatment of one normal serving of the foodstuff in the cup, each second mark B2 of each second set of marks comprises at least one hole and indicates the required liquid level for heat treatment of two normal servings of the foodstuff in the cup, each third mark B3 of each second set of marks comprises at least one hole and indicates the required liquid level for heat treatment of three normal servings of the foodstuff in the cup, and each fourth mark B4 of each second set of marks comprises at least one hole and indicates the required liquid level for heat treatment of four normal servings of the foodstuff in the cup (ibid.).
Claim 9: Murakami discloses
that each first mark B1 of each second set of marks comprises one hole; each second mark B2 of each second set of marks comprises two holes; each third mark B3 of each second set of marks comprises three holes; and 5U.S. Serial No. 16/624,815PATENTeach fourth mark B4 of each second set of marks comprises four holes (clearly ascertainable from fig. 19A); wherein
each hole has a circular, triangular, square, oval or teardrop-shaped cross section, or it is in the shape of an elongated slit (fig. 19A and others show a circular cross-section).
Commentary: The Office is understandably taking a broad view of the number of holes for each mark, but given that Applicant’s own disclosure appears to show other holes in the lower part of the cup that are not, but could be, considers marks themselves, the Office finds that a broad view is reasonable.
Claim 12: Murakami discloses that the cup is comprised of a detachable curved lid (5) with a flat upper side (the annular top of 5b is properly considered flat), where the lid turned upside down as provides a stable base for the cup to be placed on after the heat treatment or as a serving plate for the foodstuff (both of these functional requirements are broad enough to read on what Murakami’s lid 5 would be capable of).
Claim 13: Murakami discloses that the cup is comprised of a base with one or more spacers (4b) below the base to keep the underside of the cup at a proper distance above the base of the pot (Murakami’s legs 4b do not accomplish that function, but since the claim does not positively recite the pot, Murakami still reads on the claim as the legs 4b would be capable of performing the claimed function in another type of pot).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Murakami in view of Suk as applied to claim 3 above, and further in view of Baz et al. (US Pat. 5,089,281).
Neither Murakami nor Suk explicitly disclose that when the cup is used to heat rice, the ratio A1/B 1=A2/B2=A3/B3=A4/B4 is approximately equal to 0.5 so that the volume of rice is approximately half that of the volume of water.
However, this ratio is already known in the art, as taught by Baz (col. 3, lns. 27–31, “water to rice . . . 2:1”), and it would have been obvious to one of ordinary skill in the art to select such a ratio for the first and second marks of Suk given their suitability for at least some types of rice.
Commentary: The Office finds that the term “approximately” is not an indefinite term of degree because it is fairly bounded by the functionality of cooking rice.
Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Murakami in view of Suk as applied to claim 1 above, and further in view of Powell et al. (US Pub. 2014/0102956).
Claim 10: Neither Murakami nor Suk discloses
that the at least one first set of marks comprises more than two first sets of marks, and the at least one second set of marks comprises more than two second sets of marks; and the more than two first sets of marks are arranged mutually spaced apart along the circumference of the cup, and the more than two second sets of marks are arranged mutually spaced apart along the circumference of the cup.  
However, the use of a plurality of one category of marks is known from Powell, which teaches more than two sets of marks (see figs. 1–7); the more than two sets of marks being arranged mutually spaced apart along the circumference of the cup (figs. 1–4).
It would have been obvious to one of ordinary skill in the art to apply the teachings of Powell, to have more than two sets of marks for different ingredients, to Murakami modified by Suk, including the first and second sets of marks of Suk, to provide more measuring functionality to the cup.
Claim 11: Murakami modified by Suk and Powell discloses that the at least one first set of marks comprises a plurality of first sets of marks (Powell: figs. 5–7); and
the at least one second set of marks comprises a plurality of second sets of marks (Suk’s second set of marks modified by Powell’s different marks); wherein
each of the plurality of first sets of marks is associated in regard to a particular type of the foodstuff with each of the plurality of second sets of marks so that for the particular type of the foodstuff the associated first set of marks indicates levels for predetermined volumes of the particular type of the foodstuff in the cup (disclosed in total by Suk and Powell), and the associated second set of marks indicates in-cup levels of added liquid required for the heat treatment of the predetermined volumes of the particular type of the foodstuff (ibid.), and wherein
the particular type of the foodstuff is selected from the group of foodstuffs consisting of rice, oats (oatmeal), pasta, quinoa, brown rice, sushi rice, and white rice (Murakami and Suk both discloses rice, while Powell discloses pasta); wherein 6U.S. Serial No. 16/624,815PATENT
the plurality of first sets of marks and the associated plurality of second sets of marks are arranged mutually spaced apart around the circumference of the cup (Powell: figs. 5–7).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Murakami in view of Suk as applied to claim 1 above, and further in view of Kim et al (KR 2008-0006368 U).
Murakami modified by Suk discloses that adjacent to individual marks of each of the at least one first set of marks and individual marks of the at least one second set of marks there are further serving markings on the inside of the cup wall in the form of numbers or symbols (Suk: see figs. 2 and 3).
Neither Murakami nor Suk discloses the serving markings being engraved or indented.
However, Kim discloses similar serving markings (130, see fig. 5) that are engraved or indented (“engraved”), and it would have been obvious to one of ordinary skill in the art to employ the engraving taught by Kim to make the markings of Suk as it is a suitable forming technique for such an element.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Murakami in view of Suk as applied to claim 1 above, and further in view of Li (CN 201468970 U).
Murakami discloses that the cup wall is comprised of at least one upwardly extending gripping handle (20/22) for manually guiding the cup (10) down into and up from the pot in which the heat treatment is performed.
Murakami does not disclose that its gripping handle extends upwardly. Instead, Murakami’s handles 4a clearly appear to extend to the side (fig. 19A).
However, pot handles that extend upwardly are known in the art, as shown in Li (see fig. 1), and it would have been obvious to one of ordinary skill in the art to implement these vertically extending handles into Murakami to shrink its width.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Murakami in view of Suk as applied to claim 1 above, and further in view of Woodnorth et al. (US Pat. 5,931,333).
Neither Murakami nor Suk discloses that the cup is made of a transparent or translucent material such as plastic or glass, so that the markings are visible through the cup wall.
Woodnorth discloses an apparatus with some similarities to Murakami and Suk. Woodnorth discloses a pot equivalent of container 12, which is preferably made of transparent plastic (col. 5, lns. 3–5), along with a cup equivalent of colander 110, which may be made of opaque plastic (ibid.). One of ordinary skill in the art would have acknowledged that colander 110 could also be made of transparent plastic to allow a user to observe the food inside. Like Murakami and Suk, Woodnorth can be used to cook rice (col. 5, lns. 1–3), but does so in a microwave.
It would have been obvious to one of ordinary skill in the art to employ the arrangement of Murakami modified by Suk as outlined above in the microwave arrangement of Woodnorth, including the use of a transparent plastic, to provide that sort of convenience to a user.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Jeong (KR 1999-0039966 A), Kim (KR 20-0404697 Y1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J. NORTON whose telephone number is (571) 272-5174. The examiner can normally be reached 10:30 AM to 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime A. Abraham can be reached on (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN J NORTON/              Primary Examiner, Art Unit 3761